DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/21 has been entered.
 

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 11 and 20 have been amended. 
		Claims: 2-4, 7-10, 12-16 and 18-19 have not been amended. 
		Claims: 5-6 and 17 have been cancelled. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 1-4, 7-10 and 20 are allowed.
The independent claims 1 and 20 are allowable because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.
In addition, the dependent claims 2-4 and 7-10 are dependent upon allowed independent claims 1 and 20 and are therefore allowed for the same reasons as indicated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US Patent Publication 2018/0302182 herein after referenced as Ly) in view of Oroskar et al. (US Patent 8,929,927 herein after referenced as Oroskar) and further in view of Stern-Berkowitz et al. (US Patent Publication 2017/0280481 herein after referenced as Stern-Berkowitz).  

Regarding claim 11, Ly discloses:
A method for (Ly, Fig. 6 & [0074] discloses because the PSS and SSS do not use all the available bandwidth within the SS block, some or all of the unused/unallocated resources such as REs may be used for carrying other information or supplemental channels such as a paging channel / signal (i.e. reads on a paging indication in one or more resource elements); Ly, [0071] discloses a scheduling entity such as a gNB may transmit synchronization and control signals such as PSS, SSS and PBCH (i.e. reads on transmitting the paging indication that is included in the unused resources of the PSS and SSS) to one or more scheduled entities such as a UE (i.e. reads on user equipment) using various SS block designs and each SS block may include a PSS, SSS, and PBCH and the SS block may include four OFDM symbols and the time-frequency resources such as REs or RBs of SS block may be allocated to carry a PSS, an SSS and a PBCH (i.e. reads on mapping resource elements) and some resources of the SS block may be allocated to a demodulation reference signal DMRS associated with the PBCH and in some aspects the PBCH spans a wider bandwidth than that of the PSS and/or SSS; Ly, [0064] discloses the transmitting device such as the scheduling entity may allocate one or more REs (i.e. reads on mapping to one or more resource elements) to carry DL control information including channels such as a PBCH, a PSS, an SSS; Ly, [0006] discloses the scheduling entity schedules a plurality of time-domain symbols for transmitting a synchronization signal SS block that includes a primary synchronization signal PSS, a secondary synchronization signal and a physical broadcast channel PBCH and the scheduling entity jointly encodes the PBCH and the supplemental channel for transmission and transmits the plurality of time-domain symbols including the SS block and the supplemental channel to a user equipment UE; Ly, Fig. 4 & [0058] discloses the resource grid is used to schematically represent time-frequency resources for a given antenna port and is divided into multiple resource elements REs and a block of REs may be referred to as a resource block RB which includes subcarriers and any suitable numbers of consecutive OFDM symbols in the time domain; Ly, [0030] discloses a base station may variously be referred to as an eNode B, a gNode B gNB, etc.; Ly, Fig. 11 & [0083] discloses the scheduling entity includes a processing system comprising a processor (i.e. reads on device comprising: a processor in a network node).  Applicant’s Specification, [0084] discloses the primary synchronization signal and the secondary synchronizations signal may not use all resource elements of the symbols which the primary synchronization signal and the secondary synchronization signal are allocated for example the primary synchronization signal may only map synchronization information to resource elements 72 to 215 of symbol 602 and this may leave some resource elements of symbol 602 that do not carry any information pertaining to the primary synchronization signal and these unused portions of the symbol 602 may thus be mapped to a first resource 622 and Applicant’s Specification, [0086] discloses the paging indication may be mapped to the first resource 622).
and  (Ly, [0064] discloses the PDCCH carries downlink control information DCI and wherein the integrity of packet transmissions may be checked at the receiving side for accuracy such as utilizing  a cyclic redundancy check CRC).
Ly discloses a system wherein a base station transmits a synchronization block comprising the PSS and the SSS to a user equipment wherein the unused portions of the PSS and the SSS includes paging signals and Ly, [0058] discloses the resource grid may be used to represent time-frequency resources and is divided into multiple resource elements REs and each REs represents one or more bits of information but fails to disclose “A method for responding to paging by a user equipment in a wireless network” and “the paging indication triggering a response from the user equipment to perform subsequent paging, wherein the one or more resource elements are mapped to a paging reason category indication information, wherein a paging reason related to the paging reason category indication information comprises a specific paging reason and/or a public paging reason, and wherein the paging indication comprises scheduling information when the paging reason comprises the specific paging reason, and wherein the paging indication further comprises paging downlink control information with a cyclic redundancy check (CRC) that is scrambled using a radio network temporary identifier (RNTI) as a mask.”

A method for responding to paging by a user equipment in a wireless network; the paging indication triggering a response from the user equipment to perform subsequent paging, wherein the one or more resource elements are mapped to a paging reason category indication information, wherein a paging reason related to the paging reason category indication information comprises a specific paging reason (Oroskar, Column 15, Lines 42-51 discloses the RAN determining one or more paging parameters for communications over the first paging channel and such paging parameters may include but are not limited to a quick paging setting (i.e. reads on mapping a paging reason category information) such as to enable or disable quick paging (i.e. reads on specific paging reason related to the paging reason category indication), a setting that indicates the period (i.e. reads on scheduling information when the paging reason comprises the specific paging reason) at which a device in the coverage area should listen to the paging channel such as the slot cycle index, etc.; Oroskar, Fig. 3 & Column 11, Lines 21-58 discloses the purpose of the quick page message is to indicate to WCD whether or not the WCD should wake up for the next paging channel slot (i.e. reads on transmitting the paging indication) and then the RAN may indicate to the WCD to wake up during the next time slot in order to receive the page message (i.e. reads on trigger a response from a user equipment for performing subsequent paging), otherwise WCD would stay asleep during the next time slot in order to conserve battery power and wherein Fig. 3 illustrates one implementation of a quick page message sent to WCD during a quick paging channel time slot and the message includes a plurality of bits called paging indicator bits, divided into four frames  and in order to indicate to WCD that it should wake up to receive a page message on the next paging channel slot, the RAN will set both indicator bits 302, 304 (i.e. reads on mapping a paging reason category indication information to the one or more resource elements) in the quick page message sent to WCD and a set bit may take on the value of a “one” as opposed to a “zero” and when WCD receives the quick page message (i.e. reads on transmitting the paging indication), and determines that both of the assigned indicator bits are set, WCD will wake up during the next paging channel slot (i.e. reads on specific paging reason indicating to wake up) otherwise if WCD determines that one or both indicator bits are not set, then WCD will not be paged and so it can remain asleep during the next paging channel slot (i.e. reads on specific paging reason indicating to remain asleep); Oroskar, Column 16, Lines 14-16 discloses a base station may dynamically enable and disable quick paging in a coverage area depending upon the measure of CSFB device prevalence at a given point in time; Oroskar, Column 17, Lines 14-26 discloses the slot cycle index may be set more granularly for example a first and second threshold for a CSFB device prevalence may be defined and if he CSFB device prevalence is less than the first threshold, the base station may set the slot cycle index equal to 2 which indicates to WCDs in the coverage area to wakeup and listen to the paging channel once every 5.12 seconds and if the CSFB device prevalence is greater than the first threshold but less than the second threshold then the base station ay set the slot cycle index equal to 1 to wake up and listen to the paging channel once every 2.56 seconds; Oroskar, Column 8, Lines 57-66 discloses a slot cycle index SCI typically defines the time slots at which a WCD or UE will check the paging channel for a page request message and a WCD operating at slot cycle index 0 would listen for a page request message every 1.28 seconds, a WCD operating at slot cycle index 1 will listen for a page request every 2.56 seconds; Oroskar, Column 9, Lines 1-5 discloses the SCI of a particular WCD or UE is typically configured in the base station serving the WCD which may indicate the SCI to WCDs in a system parameters message or in other messages that are broadcast in the coverage area; Oroskar, Column 12, Lines 7-12 discloses the RAN broadcasts quick page messages once per quick paging channel time slot and every WCD assigned to the same quick paging channel time slot then reads the same broadcast quick page message and depending on how many WCDs are assigned to the same quick paging channel slot, two or more WCDs may need to share a first indicator bit; Oroskar, Column 4, Lines 26-30 discloses certain aspects of the systems and methods can be arranged and combined in a wide variety of different configuration and all of which are contemplated; Oroskar, Column 20, Lines 39-45 discloses those of ordinary skill in the art will appreciate that numerous changes may be made and elements can be added, omitted, combined, distributed, reordered or otherwise modified.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the paging message transmitted to the WCD would include a paging reason category indication information comprising of the assigned indicator bits that indicates the specific paging reason to be for the WCD to wake up or remain asleep and would include the scheduling information indicated by the slot cycle index indicating how long before the WCD would need to wakeup and listen for a paging message).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Ly to incorporate the teachings of Oroskar for the purpose of providing the system with a means to conserve battery power (Oroskar, Column 11, Lines 28-30) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of transmitting a paging signal to the mobile device as taught by Ly) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting a paging signal to the mobile device, wherein the paging signal includes scheduling information and paging reason category information indicating the paging reason that causes the mobile device to wake up to receive paging messages or to remain asleep to conserve battery power as taught by Oroskar) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting a paging signal to the mobile device (i.e. as taught by Ly & Oroskar) and is dependent upon the specific design incentives, needs and requirements (i.e. such as 
Ly in view of Oroskar fails to disclose “and wherein the paging indication further comprises paging downlink control information with a cyclic redundancy check (CRC) that is scrambled using a radio network temporary identifier (RNTI) as a mask.”
In a related field of endeavor, Stern-Berkowitz discloses:
and wherein the paging indication further comprises paging downlink control information with a cyclic redundancy check (CRC) that is scrambled using a radio network temporary identifier (RNTI) as a mask (Stern-Berkowitz, [0349] discloses the WTRU may look for a paging RNTI or DCI format masked with a CRC scrambled with a paging RNTI that may indicate a PDSCH that may carry PCH or a paging message).
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of Ly in view of Oroskar to incorporate the teachings of Stern-Berkowitz for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of transmitting a paging signal and DCI to the mobile device as taught by Ly) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting a paging signal 
Regarding claim 12, Ly in view of Oroskar and further in view of Stern-Berkowitz discloses:
The method of claim 11, wherein the one or more resource elements comprise one or more continuous pluralities of resource elements without a demodulation reference signal mapped to a resource element of the continuous plurality of resource elements (Ly, Fig. 6 shows the frequency and time domain of the resource block comprising multiple unused portions of the PSS and the SSS occupying multiple resource elements of the frequency domain and the DMRS are mapped to the PBCH and not the unused portions; Ly Fig. 4 shows multiple continuous resource elements above and below the resource block RB).
Regarding claim 13, Ly in view of Oroskar and further in view of Stern-Berkowitz discloses:
The method of claim 12, further comprising: receiving a demodulation reference signal in one or more resource elements in one or more physical broadcast channel symbols that are adjacent to at least one of the one or more synchronization signal (Ly, Fig. 6 & [0071] discloses a scheduling entity such as a gNB may transmit synchronization and control signals such as PSS, SSS and PBCH to one or more scheduled entities such as a UE using various SS block designs and each SS block may include a PSS, SSS, and PBCH and the SS block may include four OFDM symbols and the time-frequency resources such as REs or RBs of SS block may be allocated to carry a PSS, an SSS and a PBCH and some resources of the SS block may be allocated to a demodulation reference signal DMRS associated with the PBCH and in some aspects the PBCH spans a wider bandwidth than that of the PSS and/or SSS and Fig. 6 shows the frequency and time domain of the resource block comprising PSS, SSS and PBCH which are adjacent in time to each other wherein the PBCH includes a DMRS).
the demodulation reference signal providing a reference signal for demodulating the paging indication, (Ly, [0079] discloses the DMRS may also be used as a demodulation reference signal for at least a part of the supplemental signal / channel; Ly, Fig. 6 & [0074] discloses because the PSS and SSS do not use all the available bandwidth within the SS block, some or all of the unused/unallocated resources such as REs may be used for carrying other information or supplemental channels such as a paging channel / signal.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the DMRS are used for demodulating the paging channel / signal).
wherein the paging indication shares a same antenna port with the physical broadcast channel (Ly, [0077] discloses the scheduling entity may use the same transmit Tx configuration for transmitting the supplemental PBCH and PBCH in the same SS block and a Tx configuration refers to a certain combination of transmission schemes for example a transmitting device may use the same antenna port configuration (i.e. reads on paging indication shares a same antenna port with the physical broadcast channel as they are both included in the same SS block); Ly, [0071] discloses a scheduling entity such as a gNB may transmit synchronization and control signals such as PSS, SSS and PBCH (i.e. reads on transmitting the PBCH together with the paging indication that is included in the unused resources of the PSS and SSS within the same SS block) to one or more scheduled entities such as a UE using various SS block designs and each SS block may include a PSS, SSS, and PBCH and the SS block may include four OFDM symbols and the time-frequency resources such as REs or RBs of SS block may be allocated to carry a PSS, an SSS and a PBCH and some resources of the SS block may be allocated to a demodulation reference signal DMRS associated with the PBCH and in some aspects the PBCH spans a wider bandwidth than that of the PSS and/or SSS; Ly, Fig. 6 & [0074] discloses because the PSS and SSS do not use all the available bandwidth within the SS block, some or all of the unused/unallocated resources such as REs may be used for carrying other information or supplemental channels such as a paging channel / signal.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the paging indication within the unused resources of the PSS and SSS are transmitted together with the PBCH of the SS block using the same antenna port).

The method of claim 11, wherein the one or more resource elements are outside a bandwidth of the one or more synchronization signals, and wherein the one or more resource elements are inside a bandwidth of one or more physical broadcast channels (Ly, Fig. 6 & [0074] discloses because the PSS and SSS do not use all the available bandwidth within the SS block, some or all of the unused/unallocated resources such as REs may be used for carrying other information or supplemental channels such as a paging channel / signal and Fig. 6 shows the PSS and SSS having shorter bandwidth with the unused portions shown as outside the bandwidth of the PSS and SSS and overlapping and inside the bandwidth of the PBCH; Ly, [0071] discloses in some aspects the PBCH spans a wider bandwidth than that of the PSS and/or SSS;).
Regarding claim 15, Ly in view of Oroskar and further in view of Stern-Berkowitz discloses:
The method of claim 11, wherein the paging indication comprises an indicator of a paging transmission mode, wherein the paging transmission mode is a mode by which a (Oroskar, Column 15, Lines 42-51 discloses the RAN determining one or more paging parameters for communications over the first paging channel and such paging parameters may include but are not limited to a quick paging setting such as to enable or disable quick paging, a setting that indicates the period (i.e. reads on paging transmission mode) at which a device in the coverage area should listen to the paging channel such as the slot cycle index, etc.; Oroskar, Column 8, Lines 57-66 discloses a slot cycle index SCI typically defines the time slots at which a WCD or UE will check the paging channel for a page request message and a WCD operating at slot cycle index 0 would listen for a page request message every 1.28 seconds, a WCD operating at slot cycle index 1 will listen for a page request every 2.56 seconds; Oroskar, Column 9, Lines 1-5 discloses the SCI of a particular WCD or UE is typically configured in the base station serving the WCD which may indicate the SCI to WCDs in a system parameters message or in other messages that are broadcast in the coverage area; Oroskar, Column 12, Lines 7-12 discloses the RAN broadcasts quick page messages once per quick paging channel time slot and every WCD assigned to the same quick paging channel time slot then reads the same broadcast quick page message and depending on how many WCDs are assigned to the same quick paging channel slot, two or more WCDs may need to share a first indicator bit).
Regarding claim 16, Ly in view of Oroskar and further in view of Stern-Berkowitz discloses:
The method of claim 15, wherein the paging transmission mode is selected from among a plurality of available transmission modes (Oroskar, Column 17, Lines 14-26 discloses the slot cycle index may be set more granularly for example a first and second threshold for a CSFB device prevalence may be defined and if he CSFB device prevalence is less than the first threshold, the base station may set the slot cycle index equal to 2 (i.e. available transmission mode corresponding to slot cycle index = 2) which indicates to WCDs in the coverage area to wakeup and listen to the paging channel once every 5.12 seconds and if the CSFB device prevalence is greater than the first threshold but less than the second threshold then the base station ay set the slot cycle index equal to 1 (i.e. available transmission mode corresponding to slot cycle index = 1) to wake up and listen to the paging channel once every 2.56 seconds; Oroskar, Column 8, Lines 57-66 discloses a slot cycle index SCI typically defines the time slots at which a WCD or UE will check the paging channel for a page request message and a WCD operating at slot cycle index 0 would listen for a page request message every 1.28 seconds, a WCD operating at slot cycle index 1 will listen for a page request every 2.56 seconds).


Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US Patent Publication 2018/0302182 herein after referenced as Ly) in view of Oroskar et al. (US Patent 8,929,927 herein after referenced as Oroskar) in view of Stern-Berkowitz et al. (US Patent Publication 2017/0280481 herein after referenced as Stern-Berkowitz) and further in view of Islam et al. (US Patent Publication 2018/0199310 herein after referenced as Islam).  

Regarding claim 18, Ly in view of Oroskar and further in view of Stern-Berkowitz discloses:
The method of claim 11 (see claim 11).  Ly in view of Oroskar in view of Stern-Berkowitz discloses transmitting paging messages to a mobile device but fails to “further comprising: transmitting a response to the paging indication; and receiving one or more paging messages that are transmitted based on information transmitted in the response and zero or more other responses.”
In a related field of endeavor, Islam discloses:
transmitting a response to the paging indication; and receiving one or more paging messages that are transmitted based on information transmitted in the response and (Islam, [0075]-[0078] discloses base station may transmit paging group information associated with a first paging group across transmit beams 205 and discloses the first UE 115a may receive the group paging information (i.e. reads on paging indication) and transmit a first paging response (i.e. reads on response to the paging indication) and discloses second UE 115b may receive the paging group information and may transmit a second paging response and discloses the base station may listen for paging response signals and receive the first paging response from the first UE 115a and the second paging response from the second UE 115b and the base station may transmit a directional data channel transmission containing paging information (i.e. reads on paging message) for UE 115a over the beams 205a, 205d (i.e. indicates a paging message transmission utilizing multiple beams is selected) and alternatively, the base station may in some cases transmit the directional data channel transmission containing the paging information over only beam 205a (i.e. indicates a paging message transmission utilizing a single beam is selected) in the case that base station 105a is able to determine that the paging response received over resources corresponding to beam 205a originated at UE 115a; Islam, [0084] discloses the UE may transmit a paging response to base station that indicates a beam of the set of beams over which the paging group information was beamswept where the UE receives the control channel transmission over the indicated beam; Islam, [0071] discloses the paging group information may be transmitted as part of or multiplexed with a synchronization signal such as a PSS, SSS, PBCH, etc. during a synchronization subframe; Islam, [0050] discloses such techniques may allow for a relatively small amount of data to be transmitting which may enhance the efficiency of a system for example paging group information may include relatively few bits of information which may be included in a synchronization signal broadcast and enables the base station to selectively transmit paging information to a subset of UEs which may provide benefits to the wireless communication system such as improving a battery life of the UEs; Islam, [0061] discloses the base station may have an antenna array with a number of antenna ports that the base station uses for beamforming in its communication with the UE).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Ly in view of Oroskar and further in view of Stern-Berkowitz to incorporate the teachings of Islam for the purpose of enhancing the efficiency of the system (Islam, [0050]) and providing the system with a means to determine which beams and antenna ports to utilize in transmitting the paging message that (Islam, [0078]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / 
Regarding claim 19, Ly in view of Oroskar and further in view of Stern-Berkowitz discloses:
The method of claim 11, further comprising: receiving the paging indication in a space corresponding to one antenna port (Ly, [0077] discloses the scheduling entity may use the same transmit Tx configuration for transmitting the supplemental PBCH and PBCH in the same SS block and a Tx configuration refers to a certain combination of transmission schemes for example a transmitting device may use the same antenna port configuration; Ly, Fig. 6 & [0074] discloses because the PSS and SSS do not use all the available bandwidth within the SS block, some or all of the unused/unallocated resources such as REs may be used for carrying other information or supplemental channels such as a paging channel / signal.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the paging indication within the unused resources of the PSS and SSS are transmitted using the antenna port).
Ly in view of Oroskar and further in view of Stern-Berkowitz discloses transmitting paging messages to a mobile device but fails to disclose “receiving the paging indication in a space corresponding to one antenna port of a plurality of antenna ports over which the paging indication was transmitted; transmitting a response to the paging indication, the response and zero or more other responses from other user equipment indicating at least one antenna port; and receiving one or more paging messages in a space corresponding to one of the at least one antenna port indicated in the responses, the one or more paging messages transmitted using the at least one antenna port indicated in the responses.”
In a related field of endeavor, Islam discloses:
receiving the paging indication in a space corresponding to one antenna port of a plurality of antenna ports over which the paging indication was transmitted; transmitting a response to the paging indication, the response and zero or more other responses from other user equipment indicating at least one antenna port; and receiving one or more paging messages in a space corresponding to one of the at least one antenna port indicated in the responses, the one or more paging messages transmitted using the at least one antenna port indicated in the responses (Islam, [0075]-[0078] discloses base station may transmit paging group information associated with a first paging group across transmit beams 205 and discloses the first UE 115a may receive the group paging information (i.e. reads on paging indication) and transmit a first paging response (i.e. reads on response to the paging indication) and discloses second UE 115b may receive the paging group information and may transmit a second paging response and discloses the base station may listen for paging response signals and receive the first paging response from the first UE 115a and the second paging response from the second UE 115b and the base station may transmit a directional data channel transmission containing paging information (i.e. reads on paging message) for UE 115a over the beams 205a, 205d (i.e. indicates a paging message transmission utilizing multiple beams is selected) and alternatively, the base station may in some cases transmit the directional data channel transmission containing the paging information over only beam 205a (i.e. indicates a paging message transmission utilizing a single beam is selected) in the case that base station 105a is able to determine that the paging response received over resources corresponding to beam 205a originated at UE 115a; Islam, [0084] discloses the UE may transmit a paging response to base station that indicates a beam of the set of beams over which the paging group information was beamswept where the UE receives the control channel transmission over the indicated beam; Islam, [0071] discloses the paging group information may be transmitted as part of or multiplexed with a synchronization signal such as a PSS, SSS, PBCH, etc. during a synchronization subframe; Islam, [0050] discloses such techniques may allow for a relatively small amount of data to be transmitting which may enhance the efficiency of a system for example paging group information may include relatively few bits of information which may be included in a synchronization signal broadcast and enables the base station to selectively transmit paging information to a subset of UEs which may provide benefits to the wireless communication system such as improving a battery life of the UEs; Islam, [0061] discloses the base station may have an antenna array with a number of antenna ports that the base station uses for beamforming (i.e. indicates that the beams correspond to its own antenna ports) in its communication with the UE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the base station utilizes the antenna ports corresponding to the beams indicated in the response message when transmitting the paging message).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645